*527MEMORANDUM **
Enrique Guzman-Castaneda, a native and citizen of Mexico, petitions pro se for review of an order of the Board of Immigration Appeals (“BIA”) dismissing his appeal from an immigration judge’s (“IJ”) removal order. We dismiss the petition for review for lack of jurisdiction.
We lack jurisdiction to review Guzman-Castaneda’s petition because the claims raised regarding the effect of his 2002 conviction on his eligibility for cancellation of removal, as well as the IJ’s responsibility to inform him of available relief, were not exhausted before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (holding that exhaustion is mandatory and jurisdictional under 8 U.S.C. § 1252(d)(1)). We note also our recent holding in Garcia-Jimenez v. Gonzales, 472 F.3d 679 (9th Cir.2007), that “an alien who has received § 212(c) relief — at any time — cannot also receive § 1229b relief.” Id. at 682.
We grant Guzman-Castaneda’s motion to file a late reply brief. The Clerk shall file the brief received on October 20, 2006.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.